 TEXAS INDUSTRIES, INC., ETC.365The provisions of this notice relating to the discrimination againstLinnenberg shall not be taken to apply to International Longshore-men's Association, Independent, and the provisions of this noticerelating to the payment of backpay and the reimbursement of percent-ages shall not be taken to apply to C. B. Morrow.INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, IND.,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 1351, STEAMSHIP CLERKS AND CHECKERS, INTER-NATIONAL LONGSHOREMEN'S ASSOCIATION, INC.,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------BC.B.MORROW(Business Agent, Local 1351)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue, Houston 2,Texas, Telephone Number, Capitol 8-0611, Extension 296, if they haveany question concerning this notice or compliance with its provisions.Texas Industries,Inc.; and Dallas Lightweight Aggregate Com-pany, Texcrete Structural Products Company, Texcrete MosaicCompany,and Texcrete Company, Divisions of Texas Indus-tries,Inc.andInternational Hod Carriers,Building & Com-mon Laborers Union of America Local518.Case No. 16-CA-1565.October 23, 1962DECISION AND ORDEROn April 26, 1962, Trial Examiner Lloyd A. Fraker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in and were not engaging in theunfair labor practices alleged in the complaint, and recommendingthat the complaint be dismissed in its entirety, as set forth in theattached Intermediate Report.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with139 NLRB No. 22. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the GeneralCounsel's exceptions and brief, and, as it finds merit in some of theseexceptions, hereby adopts the Trial Examiner's findings, conclusions,and recommendations only to the extent consistent herewith.1.The Trial Examiner found in his Intermediate Report that thecharge filed in this proceeding did not support certain allegations inthe complaint of violations of Section 8 (a) (1).We do not agree.The original charge, filed on October 26, 1961, alleged that the Re-spondents had engaged in and were engaging in unfair labor practiceswithin the meaning of Section 8(a) (3) and (1) of the Act.As abasis for these violations, the charge further alleged that, on or aboutSeptember 18, 1961, the Respondents laid off Henry Tadlock becauseof his membership in and activities on behalf of Local 518, Interna-tional Hod Carriers, Building & Common Laborers Union of America,and, by other acts and conduct, interfered with, restrained, and coerced"the above-named employee" in the exercise of the rights guaranteedby Section 7 of the Act.'The complaint, on the other hand, alleged,inter alia,that the Re-spondents had violated Section 8(a) (1) by their conduct towardemployees other than Tadlock.At the hearing, the Respondentsmoved to dismiss such allegations of the complaint on the ground thatthey were not supported by the charge.The Trial Examiner deniedthe motion and received evidence on all the alleged violations of Sec-tion 8 (a) (1). In the Intermediate Report, however, the Trial Ex-aminer reversed this ruling, refused to consider evidence of any con-duct by the Respondents which did not directly involve Tadlock, andrecommended dismissal of all such allegations on the ground that thecharge did not allege violations with respect to any individual otherthan Tadlock.It is well established that a charge is not a pleading, but merelyserves to initiate a Board investigation to determine whether a coin-plaint shall be issued.Subject only to the requirement that there mustbe some relationship between the allegations in the complaint and thelanguage of the charge, it is the function of the complaint, and not thecharge, to serve notice upon a respondent of the particular conductalleged to be violative of the Act.Where, as here, the charge alleges,in general language, that Section 8 (a) (1), as well as 8 (a) (3), have1The amended charge, filed November 16, 1961,was identical in these respects to theoriginal charge. TEXAS INDUSTRIES, INC., ETC.367been violated, without particularizing the conduct alleged to be viola-tive of Section 8(a) (1), the charge is sufficient to support the specificallegations in the complaint of Section 8 (a) (1) conduct during the6-month period preceding the service of the original charge, andsubsequent thereto.We therefore find that the charge was adequateto support the entire complaint 22.Undisputed evidence shows that, shortly after the complaintissued, Nelson, one of the Respondents' attorneys, and Personnel Man-ager Logan separately interviewed a total of 147 of the Respondents'200 employees.Each employee interviewed was told by his foreman,during working hours, to report to the office, where Nelson or Logan,in the presence of a supervisor, read to the employee a statement tothe effect that a complaint had been issued by the Board, and askedthe employee if he had any objections to telling what he knew aboutthe case.The employee was then asked a list of questions, includingthe following :Have you talked to an agent of the NLRB about this case? Ifanswered yes, state who, what, when, and where.Did you give a sworn statement?What, if anything, did you tell the agent of the NLRB?Do you object to giving us a copy of the statement you gavethe NLRB?Will you sign a request for the NLRB to send a copy of yourstatement?After the interviews were concluded, four employees were pickedup at the Respondents' Dallas plant, during working hours, by twosupervisors in a plant official's automobile.After they left the plant,the supervisors told the employees they were going to Fort Worthto get copies of their Board affidavits.At Fort Worth, AttorneyNelson joined the group.They then proceeded to the Board's Re-gional Office, where they obtained a copy of one employee's affidavit,and to the homes of the other three employees, where copies of theiraffidavits were obtained.When the group returned to the plant, theaffidavits were turned over to Price, another of the Respondents' at-torneys.Price interviewed each of the four employees in a privateoffice, in the presence of a supervisor.Price read each employee'saffidavit to him, and asked him whether the statements therein weretrue, and questioned him about the details of the incidents referredto in his affidavit.The Board has held that such statements given to Board agents areconfidential, and that an employer's demands on employees for copiesthereof or interrogation about their contents necessarily exerts an2N L.R.B v Raymond Pearson, Inc.,243 F. 2d 456 (CA5) ; Triboro Carting Corpora-tion,117 NLRB 775. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDinhibitory effect on the willingness of employees to make such state-ments, and thereby interferes with employees' exercise of their rightsunder Section 7 of the Act.'We therefore find, contrary to the TrialExaminer, that the Respondent, by the above conduct, violated See-tion8(a) (1).3.The complaint also alleged that the Respondents violated Sec-tion 8 (a) (1) by threatening to abolish the employees' credit union ifthe Union won the election scheduled to be held by the Board.Atthe hearing, testimony was presented by some of the General Coun-sel'switnesses that Production Manager Sewell had written a letterto all employees before the Board election in which he threatened toabolish the credit union if the Union won.The Respondents thenintroduced in evidence a copy of a printed letter which was the onlyletter Sewell wrote to the employees before the election. In theIntermediate Report the Trial Examiner discussed only the last para-graph of this letter, which he found, and we agree, did not contain athreat to abolish the credit union.However, the Trial Examinermade no reference to other paragraphs in this letter which the Gen-eral Counsel contends in his exceptions were violative of Section 8(a) (1).4The letter contained the following two paragraphs.There is only one way a union representative can enforce hisdemands upon the Company. This is by calling a strike.Whenyou strike, you will lose your wages and possibly your job.TheCompany is free to hire someone to take your place while youare striking and when the strike is over there may not be a jobfor you.You know that under union methods we would not have beenable to operate with continuous employment for you during thepast year.Good pay checks depend upon continuous full timeemployment.We find that the Respondents, by these statements, indicated totheir employees that the designation of a union representative wouldinevitably lead to strikes, lower wages, and loss of jobs, as well as thediscontinuance of full-time employment.Such threats of economicloss, should the union win the election, clearly constituted interference,restraint, and coercion of employees in the exercise of the rights guar-anteed by Section 7, in violation of Section 8 (a) (1) of the Act.'8Hilton Credit Corporation,137 NLRB 59,footnote 1 ;Corpus Christi Grain Exchange,Inc.,132 NLRB 145 (Intermediate Report).d Although the complaint did not allege that the letter itself was unlawful, the Respond-ents introduced it and relied on it as a defenseThe legality of the entire letter wasthereby put in issue by the RespondentsMoreover,the facts with respect thereto werefully litigatedSeeSeaboard Terminal and Refrigeration Company,114NLRB 1391,footnote 11.6Member Leedom would find that the statements in the Sewell letter constituted per-missible predictions,which the Union had ample opportunty to refute,and, therefore, thatthey did not violate the Act. TEXAS INDUSTRIES, INC., ETC.3694.On the basis of the entire record and the Trial Examiner's credi-bility resolutions, which we adopt, we concur in his finding that theRespondents did not violate the Act by the discharge of Henry Tad-lock.While Tadlock was the leader of the union activity, obtainedauthorization cards from 40 employees, and was the union observerat the Board election conducted on June 30, 1961, the evidence failsto establish that he was terminated for discriminatory reasons.In September 1961, it became necessary for economic reasons toreduce production in the block plant cubing department, where Tad-lock was employed as a forklift operator, by 25 percent.At a man-agement meeting on September 15 attended by Spraggins, the pro-ductionmanager of all the Respondents' operations, and Cook,production superintendent of the block plant, it was decided to dis-continue the cubing department night shift.Upon inquiry, it waslearned that the foreman of the prestress plant, where work waspicking up, could use men experienced in that work.As five of thenight shift employees had had such experience, it was decided to trans-fer them to prestress.The prestress foreman was also persuaded totake an additional employee who had no prestress experience but whomCook particularly wanted to keep because he was available for nightwork.Itwas then decided that a forklift operator job could beeliminated.Cook selected Tadlock for layoff after examining thepersonnel folders of the department's four forklift drivers.At thehearing, Cook explained that it was his policy to lay men off accord-ing to seniority if everything else, such as qualifications, ability, andwillingness to do the job, were equal; that he selected Tadlock forlayoff because Tadlock had the least seniority of the four forkliftdrivers,6 because his production was less than that of the one otherdriver doing the same work, and because of his poor attitude towardthe Respondents; that by poor attitude he had reference to Tadlock'srecent complaints that the Respondents had "cheated" him out of hisearnings by the operation of a new timeclock, and similar complaintsin terms of "cheating" him on other occasions.Whe Cook informedTadlock of his layoff for the foregoing reasons, Tadlock asked Cookwhether there was any other job in the plant he could fill, butCook replied there was not. Cook testified that Tadlock had noexperience in the prestress plant, and for personal reasons had beenunable to work nights.Tadlock was laid off on September 18.Fourcubing production employees were also laid off in the reduction inforce, one on the same day as Tadlock and three in October.Nonehave been replaced.9 The three forklift drivers in this department,allwith greater seniority than Tadlock,were: Betts,Golden, and Valesquez.The dissenting opinion refers to forklift drivers withless seniority than Tadlock who were nevertheless retained.These individuals,however,worked in different departments, and it was not Respondent's practice to permit depart-mental "bumping."The record shows that departmental transfers,which are referred toin the dissent,occurred only in the event of job vacancies. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above facts clearly show that the Respondents decided to re-duce production for economic reasons, with the result that a reductionin personnel became necessary.The Respondents selected Tadlock,among others, for layoff because he was junior in seniority, his pro-duction rate was low, and he had several times accused the Respondentsof "cheating" him with regard to his pay.Moreover, there was nojob available to which Tadlock could be transferred, as there was forsome of the employees scheduled for layoff, because he did not havetheir qualifications for such jobs.Accordingly, we find that the General Counsel has not establishedby a preponderance of the evidence that Tadlock's selection for lay-off was discriminately motivated, and, therefore, we find that his dis-charge was not violative of Section 8 (a) (3) of the Act.The General Counsel contends, however, that even if Tadlock's ter-mination did not violate Section 8 (a) (3), it was a violation of Sec-tion 8 (a) (1) because one of the asserted reasons for Tadlock's selec-tion for layoff was "his attitude," by which the Respondents referredto his complaints about the timeclock.These complaints, the Gen-eral Counsel continues, were protected, concerted activity. In sup-port of this contention, the General Counsel points out that the opera-tion of the new timeclock was a matter of concern to all the employees,and many of them had complained about it; that Tadlock had dis-cussed the timeclock with other employees; that, on one occasion, Tad-lock said to employee Valesquez : "Well, here comes Mr. Cook now.I think I will just ask him if he can fix my [time] card up"; and thatValesquez replied that, if Tadlock could get his timecard fixed, Vales-quez would do the same.The General Counsel also relies on the factthat Tadlock's foreman, Cottrell (who was not, however, consultedby Cook in selecting Tadlock for layoff) testified that Tadlock hadtold him, "The timeclock is cheatingus."Tadlock himself, however,did not testify that he was speaking for anyone else.We find no merit in the General Counsel's contention.We havefound that Respondents laid off Tadlock for economic reasons.Tad-lock's attitude as exemplified by his accusation of "cheating" wasmerely one of several peripheral circumstances considered by Re-spondents in deciding not to depart from the seniority standardnormally used to select employees for layoff in a reduction in force.Accordingly, even assumingarguendothatTadlock's "cheating"accusations could be regarded as a concerted activity within the mean-ing of the Act, we conclude that under all the circumstances of thiscase, it was not an operative factor in the discharge and thatRespondents' selection of Tadlock for layoff did not abridge anySection 7 right in violation of Section 8(a) (1) of the Act.7YN L R B. v. Blue 13e11, Inc,219 F. 2d 796 (C A. 5) ; MillerElectric Manufacturing Co ,Inc v. N L R.B ,265 F. 2d 225 (C.A 7). TEXAS INDUSTRIES, INC., ETC.371THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, occurring in con-nection with its operations as set forth in the Intermediate Report,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondents engaged in certain unfair laborpractices, we shall order that they cease and desist therefrom and takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Texas Industries, Inc., and Dallas Lightweight Aggregate Com-pany, Texcrete Structural Products Company, Texcrete Mosaic Com-pany, and Texcrete Company, Divisions of Texas Industries, Inc., areengaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.International Hod Carriers, Building & Common Laborers Unionof America Local 518 is a labor organization within the meaning ofSection 2 (5) of the Act.3.By interrogating employees in connection with, and obtainingcopies of, their Board affidavits, and by threatening them with eco-nomic loss if they designated a collective-bargaining representative,the Respondents have violated Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Texas Indus-tries, Inc., and Dallas Lightweight Aggregate Company,TexcreteStructural Products Company, Texcrete Mosaic Company, and Tex-creteCompany, Divisions of Texas Industries, Inc., their officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating their employees in connection with, and obtain-ing copies of, their Board affidavits in a manner constituting inter-672010--63-vol. 139-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDference, restraint, or coercion within the meaning of Section 8(a) (1)of the Act.(b)Threatening their employees with economic loss if they desig-nated a collective-bargaining representative.(c) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organization, to form, join, or assist International Hod Carriers,Building & Common Laborers Union of America Local 518, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their plants in Dallas, Texas, copies of the noticeattached hereto marked "Appendix." 8Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondents' representative, be postedby the Respondents immediately upon receipt thereof, and be main-tained by them for a period of 60 consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for the Sixteenth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondents violated the Act by conduct other than that found tobe violative herein, be, and it hereby is, dismissed.MEMBERBROWN, dissenting in part :I dissent to my colleagues' failure to find that Tadlock was unlaw-fully terminated.My colleagues would minimize Respondent's consideration of Tad-lock's "attitude" by asserting that it was merely one of several "periph-eral" circumstances considered by Respondent in the selection of em-ployees for layoff. I believe however, that the record amply supportsthe conclusion that Tadloc's alleged "attitude" as illustrated by hiscomplaint about the timeclock was a substantial factor in his selection.Respondent acknowledged this when Cook, production superintend-ent, testified that Tadlock's attitude was a factor considered and Cook8 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " TEXAS INDUSTRIES, INC., ETC.373then testified at length concerning various purported incidents exem-plifying this attitude.The events leading up to Tadlock's statement about the timeclockcommenced with the installation of a new timeclock about 1 monthprior to Tadlock's layoff.Thereafter the Respondent received ap-proximately 20 complaints from various employees concerning thetimeclock's operation.Tadlock, who was known to the Respondentas the chief protagonist of the union organizing campaign, had dis-cussed the timeclock with other employees and told employee Vales-quez he was going to see if he could have his timecard adjusted.Valesquez replied that if Tadlock got his card fixed up, Valesquezwould do the salve.The credited testimony of Foreman Cottrell isthat Tadlock told him, "the timeclock is cheating us."Under thesecircumstances I would find that Tadlock in his complaint concerningthe timeclock was engaging in protected concerted activity.9My colleagues further find that in laying off Tadlock Respondentdid not depart from its normal layoff standards and practices. Idisagree.Superintendent Cook in testifying concerning company policy,stated that "In layoffs and job assignments and all, seniority rules ifeverything is equal."Both Cook and Production Manager Spragginstestified that employees were frequently transferred from departmentto department, and Foreman Cottrell stated that whenever possiblemen would be transferred rather than laid off.Cook also testifiedthat he had praised Tadlock's work and that Tadlock was moredependable than Betts, a forklift operator who was retained.Addi-tionally the record reveals that Tadlock was senior to two other fork-lift employees,Wright and Trammel, who also were retained. Fi-nally, it appears that Cook took it upon himself to notify Tadlock ofhis layoff without prior consultation with Tadlock's immediate su-perior as was customary.In view of the foregoing, I would direct Tadlock's reinstatementwith backpay as a remedy.UWallsDTanufacturtng Company, Inc,137 NLRB 1317 ;Burnup <CSams, Inc ,137NLRB 766,NLRB. v WashingtonAluminumCompany, Inc.,370 U.S. '9,Salt RacerValley, etcv.NLR.B.,206 F 2d325 (CA. 9).APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees in connection with, orobtain copies of, their Board affidavits in a manner constituting 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterference, restraint, or coercion in violation of Section 8(a) (1)of the Act.WE WILL NOT threaten our employees with economic loss ifthey designated a collective-bargaining representative.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in their right to self-organization,to form or join International Hod Carriers, Building & CommonLaborers Union of America Local 518, or any other labor organ-ization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for theirmutual aid or protection as guaranteed in Section 7 of the Act,or to refrain from any and all such activities.TEXAS INDUSTRIES, INC.,Emnployer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 110West Fifth Street, Fort Worth2, Texas,Telephone Num-ber, Edison 5-4211, Extension 2131, if they have any question con-cerning this notice orcompliancewith its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDER1.STATEMENT OF THE CASEA. The unfairlabor practice charges and the complaintThe originalcharge in this case was filed October 26, 1961, thereafter an amendedcharge was filed on November 16, 1961.The complaint was issuedon Novem-ber 21, 1961.In the original charge it is alleged that"Texas Industries,Inc., Subsidiaries andDivisions"had"laid o$"oneHenry Tadlock,on September18, 1961,because of hiNmembership in and activities on behalfof Local518, InternationalHod CarriersBuilding & Common Laborers Union of Americaand had, by such conduct (thelayoff), and "byother acts and conduct.. .interferedwith,restrained and coercedthe above named employeein the exercise of the rights guaranteed in Section 7 ofthe Act,"in violation of Section 8 (a) (1) and(3) of the National LaborRelationsAct, as amended,herein calledthe Act.[Emphasis supplied.]In the amended charge it is alleged thatTexasIndustries,Inc., andDallas Light-weight AggregateCompany, TexcreteStructuralProducts Company, Texcrete MosaicCompany and Texcrete Company,Divisions of Texas Industries,Inc., herein calledthe Respondents,had "discharged"the saidTadlock onSeptember18, 1961,becauseof hismembership in and activities in behalf of saidUnion and had, by such con-duct (the discharge)and "by other acts and conduct.interferedwith,restrainedand coercedthe above named employeein the exerciseof the rightsguaranteed inSection 7of the Act." [Emphasis supplied.]Since no individualother than Tad-lock is named in either of the charges, the respective so-called "catch all" allegations,whichare quoted above, can apply only to him and there is no allegation in anycharge beforeme, of any violation of theAct withrespect toany individual otherthan the saidTadlock.Since both the original and the amended charge werefiled by International HodCarriers,Building & CommonLaborers Union ofAmerica,Local518 it will behereinafter referred to as the Charging Party. TEXAS INDUSTRIES, INC., ETC.375B. The hearing and the briefsThis case was heard by Trial Examiner Lloyd R. Fraker at Dallas, Texas, onJanuary 9, 10, 11, 12, 15, 16, 17 and 18 and February 13, 1962.All of the partieswere represented at and participated fully in the hearing.After the close of thehearing the General Counsel and the Respondents filed briefs in support of theirrespective positions both of which briefs have been fully considered by me in arrivingat my findings and conclusions herein.C. ProcedureAt the hearing the General Counsel was permitted, over the Respondents' objec-tions, to amend the complaint by interlineation in the manner and to the extentindicated in his exhibit No. 1(e).Thereafter the Respondents were permitted tofile an amended answer which is in evidence as the General Counsel's ExhibitNo. 1(i).At the hearing and before any evidence other than the formal papers had beenoffered or received, the Respondents moved orally, on the record, for dismissal ofthe complaint in its entirety or, in the alternative, that it be dismissed as to para-graphs 10, 11, 12, 13, 13(a), 13(b), and 13(c) thereof.Briefly the grounds urgedby the Respondents in support of said motion were, that the amended charge consti-tuted a departure from the original charge inallegingthe discriminative dischargeof Tadlock rather than a discriminative layoff as alleged in the original charge andthat there were no allegations in either of the charges on which the allegations ofparagraphs 10 through 13(c) of the complaint, could be properly based.Ioverruled that portion of the motion which was directed to thecomplaint inits entirety because the amended charge was not a fatal departure from the originalcharge since the discriminative termination of Tadlock's employment by the Re-spondents either by way of layoff or discharge would constitute a violation of bothSection 8(a)(3) and (1) of the Act and because the amended charge was filedwithin 6 months after the alleged discrimination so that standingaloneitwould sup-port the alleged violations of Section 8(a)(3) and (1) of the Act. In any eventthe issue of Tadlock's termination whether by discharge or layoff was fully litigatedat the hearing and no further amendment of the complaint was necessary or required.(See Rule 15(b) of the Federal Rules of Civil Procedure.)Ioverruled that portion of the motion which was directed at paragraphs 10through 13(c) of the complaint under the complete misconception by me that bothcharges contained catchall allegations of violations by the Respondents of Section8(a)(1) of the Act directed at employees other than Tadlock.That does not mean,however, that that portion of the motion was well taken, since it is impossible todetermine from the language of the paragraphs of the complaint in question, whetheror not some or all the alleged direct violations of Section 8(a)(1) of the Act whichwere alleged therein were directed at Tadlock as well as at other employees.Except for such misconception by me, of the allegations of the charges, I wouldhave confined the evidence in support of those paragraphs of the complaint todirect interference with, restraint, and or coercion, by the Respondents, of Tadlockalone in his exercise of the rights guaranteed to employees in Section 7 of the Act.Therefore in arriving at my findings and conclusions herein I shall eliminate allevidence of direct violations by the Respondents of Section 8(a)(1) of the Actexcept such as might be considered to have been directed at Tadlock individuallyand/or at all of the Respondents' employees including Tadlock. I am proceeding inthismanner because of the Board's decisions inMid-States Steel & Wire Company,112 NLRB 800 andNew York Shipping Association, etc.,112 NLRB 1047 whichindicates clearly that the allegations of a complaint may not go beyond the chargeor charges on which it is based.IT.THE PLEADINGSA. The complaintas amended at the hearing1.Jurisdiction of the BoardAs the basisfor the assertionby theBoard of its jurisdiction in this case theGeneral Counsel alleged thatthe Respondents,operating as a single integrated enter-prise, are engaged at Dallas, Texas,in the manufacture,sale, and distribution oflightweightaggregate and other related structural products,that during the 12-monthperiod immediatelyprior to November 21, 1961, they sold and shipped such prod-ucts, of a value in excessof $50.000, directlyto customers in States other than theState of Texas and that now and at all times material to the issues herein they areand have been engaged in"commerce"as defined in Section2(6) of the Act. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The status of the Charging PartyThe General Counsel also alleged that the Charging Party is a labor organizationas defined in Section 2(5) of the Act.3.The alleged supervisors and agents involvedThe General Counsel also alleged that Eldon Mays, Clyde S. Spraggins, WendellP. Logan, Lewis W. Mims, Ernie Cottrell, Bert Cook, and Virgil Sewed are "super-visors" as defined in Section 2(11) of the Act, and inferentially, that John EdwardPrice and John B. Nelson, the Respondents' counsel, acted as its agents in thecommission of certain alleged unfair labor practices.4.The alleged violations of Section 8(a)(3) and (1)The General Counsel alleged in paragraphs 6, 7, and 8 of the complaint, theRespondents discharged Henry H. Tadlock on September 18, 1961, and have failedand refused to reinstate him all because he had joined the Charging Party or hadengaged in other concerted protected activities, and thereby violated Section 8(a) (3)and (1) of the Act.5.The alleged direct violations of Section 8(a)(1)In paragraph 10 of the complaint the General Counsel alleged that, during theperiod from about June 15 to 30, 1961, the Respondents, by the said Mays, Price,Cottrell, and Cook, questioned and interrogated their employees as to their unionactivities, their union membership, their attitude toward the Union (the ChargingParty) and their voting intentions in an election i "in order to defeat the Union'scampaign to organize" the Respondents' plants.In paragraph 11 of the complaint the General Counsel alleged that betweenJune 26 and 30, 1961, the Respondents, through the said Price and the said Sewell,addressed various meetings of said employees in which they, Price and Sewell,threatened the employees with "abolition of its employees credit union if the Unionshould become" their certified representative.In paragraph 12 of the complaint the General Counsel alleged that on or aboutJune 16, 1961, the Respondents, through the said Price, solicited the resignationof one of the employees "because of his activities in behalf of the Union."In paragraph 13 of the complaint the General Counsel alleged that during theperiod between April 15 and May 15, 1961, the Respondents, through the saidCook, threatened the employees with a reduction in wages if the Respondents "foundout that they were in favor of the Union."In paragraph 13(a) of the complaint the General Counsel alleged that on or aboutDecember 28, 1961, the Respondents, through the said Nelson, Spraggins, Logan,and Mims, questioned and interrogated the employees and "thereby forced and com-pelled them to disclose the contents of their affidavits given to an agent of the Na-tional Labor Relations Board during the investigation herein "In paragraph 13(b) of the complaint the General Counsel alleged that on Decem-ber 28, 1961, the Respondents, through the said Nelson, Spraggins, Logan, and Mimsforced and compelled the employees to "sign letters to the Regional Office request-ing that copies of their affidavits be transmitted to the Respondent."In paragraph 13(c) of the complaint the General Counsel on or about Decem-ber 28, 1961, the Respondents, through the said Nelson, Spraggins, Logan, and Mims"questioned and interrogated" the employees and "attempted to force and compelthem to sign written statements to the effect that they had not been questioned orinterrogated about their union activities nor threatened with loss of any of theirbenefits by the Respondents' supervisors."In connection with the allegations of paragraphs 13(a), (b), and (c) it shouldbe noted that none of the allegations thereof constitute violations of the Act exceptby intendment and then only in the event that in so interrogating their employees theRespondents exceeded the limits which are permitted to them in the preparationof their defenses of the complaint. In any event there is no evidence in the recordthat Tadlock was so interrogated.B. The Respondents' amended answerIn anamended answer to the complaint, filed at the hearing, the Respond-entsadmitted all of the allegations of the complaint as to the facts on which1A Board election was conducted among employees of the Respondents on June 30, 1961. TEXAS INDUSTRIES,INC., ETC.377the jurisdiction of the Board herein was predicated, except the conclusionaryallegation of paragraph 5 thereof, that they are engaged in "commerce within themeaning of Section 2(6) and (7) of the Act."The Respondents also admitted in said answer the status of Cook, Sewell,Spraggins,Mims, and Logan, as "supervisors" as defined in the Act but deniedthat either Cottrell or Mays were supervisors.The Respondents also denied in said answer, the alleged discriminative char-acterof Tadlock's termination and alleged affirmatively that he was laid off inan economic reduction in force and had not been replaced.Other than as indicated above the Respondents denied the allegations of thecomplaint.III.THE ISSUES TO BE RESOLVEDAs I view this case the issues to be resolved are:A. Did theRespondents terminate their employmentof Tadlockand/or fail toreinstate or reemploy him, because of his membership in the Charging Party, hisactivities in its behalf and/or because of any other concerted activities in whichhe may have engaged?BWas any or all of the conduct alleged in paragraphs 10, 11, 12, 13, 13(a),13(b), and 13(c) of the complaint, as to which the General Counsel has sustainedthe burden of proof, directed at Tadlock either individually or collectively with theother employees of the Respondents and, if so, did it tend to interfere with, restrainor coerce him in the exercise of the rights guaranteed in Section 7 of the Act?IV.THE EVIDENCE AND CONCLUSIONS THEREFROMA. As to the alleged discrimination in violation of Section 8(a) (3) and (1)As to the termination of Tadlock, if it was illegally motivated it makes no differencewhether it was effected by discharge or layoff. It is true that "discharge" not"layoff" is alleged in both the amended charge and the complaint.The GeneralCounsel also alleged, however, that the Respondents failed and refused to "reinstate"Tadlock and that both the termination and the failure and refusal to reinstate himwere illegally motivated.Although I sustained the General Counsel's motion, at the conclusion of the evi-dence to conform the pleadings to the proof, insofar as "dates and first and lastnames, minor inconsistencies, such as typographical errors" were concerned it isclear that all parties and the Trial Examiner did not consider such amendment ofthe pleadings to include an allegation that Tadlock was laid off rather than dis-charged.Since that issue was raised at the inception of the hearing and was there-after litigated fully, under Rule 15(b) of the Federal Rules of Civil Procedure thefailure to amend the complaint in that respect "does not affect the results of thetrial" of that issue.It is undisputed that in September 1961 the production in the Respondents blockplant cubing department had outstripped sales to the extent that storage capacitywas filling up so that if production was continued at the then-current rate it wouldbe necessary to shut down the operation completely during the winter months.Con-sequently on September 15, 1961, the Respondents decided to curtail production inthat operation by 25 percent, at once.2As a result of that decision the night produc-tion shift was discontinued on Friday, September 15, 1961, and six employees weretransferred to the prestress plant of the Texcrete Structural Products CompanyFiveof said transferees had had experience in the prestress operations, the other transfereewas from the night shift and the superintendent of prestress was induced to takehim, although he only wanted five experienced men, because Cook wanted to keephim in the Respondents' employ due to the fact that he was available for night work.3On September 18, 1961, due to the installation of a new brick machine in theblock plant, which permitted the cubing of one and one-half times as many brickwith the same amount of labor, the operation of one of the three production beltswas eliminated and this permitted the elimination of one of the four forklift oper-ators in the cubing department, where Tadlock was employed in that classification.In addition new forklifts with a greater capacity than those then in use and whichwould permit a further reduction of the labor force necessary to handle the block2 This summarizes the credited testimony of Clyde Spraggins the production manager ofthe Respondents' entire Dallas operations, except trucking.3Previousto thereduction in force under discussion Tadlock had been transferred, athis request, to the night shift for a short time but had been returned to the day shiftalso at his request,when he found it impossible to keep away sufficiently to do his workand to drive to and from the plant without falling asleep. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant operations,were then on order for September 1961, delivery.They werenot, however,actually delivered until the middle of October 1961.As a result of the reduction in sales and production and of the technologicalchanges above described,Tadlock was selected by Cook for termination and wasterminated on September 18, 1961,because he had the least seniority of the fourforklift operators then employed in the cubing department,because compared withthe other such operator doing comparable work his production was less and becauseof his attitude toward the Respondents.Cook testified that Tadlock had accusedthe Respondents of cheating him through the operation of a new timeclock and onother occasions,once when his overtime was misfigured,on another occasion whenhe thought he was entitled to holiday pay at higher rate than the Respondents werepaying, on another occasion when he was not satisfied with the Respondents makeuppay during a period when he was serving on the jury and on another occasion whenhe was not satisfied with hospital benefits given him by the Respondents during aperiod of hospitalization.Although Tadlock denied that he had ever accused theRespondents of cheating him, he admitted that he had raised the question of theholiday rate of pay with the United States Department of Labor and had told Cookthat the new timeclock was not recording his time correctly.He also admitted thatwhen the mistake in figuring his overtime pay was called,by him,to the attentionof management it was corrected.Cook's testimony that Tadlock had accused theRespondents of cheating was corroborated by their witness Billie J. Smith, a pro-duction clerk in Cook's office and by their witness Albert Geer,the Respondents'maintenance foreman both of whom I credit. I have determined the issue of credi-bility raised by this conflict in the testimony of Tadlock and Cook by crediting Cookbecause of,such corroboration,his demeanor as a witness in giving full, complete andstraightforward answers, without equivocation,to all questions propounded to himand becauseTadlock,on the other hand,equivocated in his testimony as to whetherhe was discharged,laid off or cut off at the time of his termination.At first ondirect examination by the General Counsel he testified that Cook discharged himlater,on cross-examination,he equivocated as to whether he was discharged, laidoff, or cut off. Tadlock was also evasive when confronted with his claim forunemployment compensation,a copy of which is in evidence as the Respondent'sexhibitNo.4.In this connection I credit the testimony of Rodleigh Surrey, theState of Texas employee who took said application from Tadlock and who testifiedthat Tadlock told him, when he was taking the claim, that he "was laid off by Mr.Bert Cook,supervisor,due to reduction in personnel."In view of the foregoing I am convinced that, on the occasion in question,Tadlockwas laid off and not discharged.On this phase of the case the Respondents'seniority and its application in the lay-off of Tadlock must be consideredIn this connection Cook as well as other wit-nesses for the Respondents testifiedcredibly,that in layoffs and assignments senioritygoverns "if everything else is equal.Meaning; qualifications, ability, willingness ordesire to do the job, and so forth," and that "bumping is not permitted." Since thematter of seniority and its application is a management prerogative,except in caseswhere an employer is obligated contractually to follow a defined seniority policyand there is no evidence in the record in this case that the Respondents'senioritypolicy is not uniformly applied, I cannot find that they were illegally motivated inlaying off Tadlock.The General Counsel contends, however, that in complaining to Cook about anew timeclock, which had been installed by the Respondents shortly before hislayoff, Tadlock was engaging in protected concerted activity because the manner inwhich the clock operated in recording their worktime was a matter of concern toall of the employees some of whom, other than Tadlock, had complained to manage-ment about it, he had discussed it with other employees, Mike Velasquez and RichardBluitt, Jr., before complaining about it to Cook and his complaint was a contribut-ing factor in the motivation of his termination.No evidence was offered that theRespondents had knowledge of the fact that Tadlock had discussed the manner inwhich the new timeclock operated with employees Velasquez and Bluitt on the con-trary Tadlock testified positively that in complaining to Cook about the clock hedid not mention any other employees but complained only about the manner inwhich his own timecard was punchedCook testified credibly that he laid Tadlock off because: he was junior in seniorityas a forklift operator to the other three such employees in the cubing shed; his pro-duction was less than that of the other comparable operator; and because of hisattitude toward the Respondents.He also testified credibly that Tadlock's com-plaint about the timeclock was a factor in the consideration of his attitude becausehe had accused the Respondents of "cheating" in connection with the timeclock TEXAS INDUSTRIES, INC., ETC.379incident.In theIndiana Gas & Chemical Corporationcase(130 NLRB 1488) theBoard held that where an employee had been discharged for engaging in protectedactivity,i.e.,ananti versus a pro union argument about the Indiana "right to work"law, the discharge was not a violation of the Act where, as there, only the fact ofthe argument and not its protected character, was known to the employer at thetime of the discharge.As I see it, that decision of the Board disposes of the issueunder discussion contrary to the General Counsel's contention and I so find.The General Counsel also contends that the Respondents' admitted failure andrefusal to reinstate Tadlock constitutes a violation of Section 8(a)(3) and (1) ofthe Act.After the hearing had been closed on January 18, 1962, on motion of theGeneral Counsel I reopened and resumed it on February 13, 1962, for the limitedpurpose of receiving evidence of the Respondents' employment records and evidencerelating to such records.At the resumed hearing I received in evidence an exhibitoffered by the General Counsel as his exhibit No. 21. Said exhibit indicates thatno one had been hired in the Respondents' cubing department since September 15,1961, and there is therefore no basis for a finding that the failure to recall him tohis former position constitutes a violation of the Act.Cook has no hiring authority for any of the Respondents' facilities at Dallas otherthan the block plant which is composed of the cubing department, the forming de-partment, the maintenance department and the aristocrat or glaze face facility.There is no evidence in the record that anyone has been hired in either of saiddepartments since Tadlock's layoff and no evidence has been offered to show thathe applied for employment to any of the Respondents' hiring personnel other thanCook.The General Counsel contends, however, that because Coleman Betts,one of the six employees who were transferred on September 15, 1961, from theblock plant to the prestress plant of the Texcrete Structural Products Company,refused the transfer an opening was created to which Tadlock should have beenassigned.This contention is not supported by the evidence since only five experi-enced men were needed in that department at the time of the transfer, Tadlock hadhad no experience and only one inexperienced man was included in the transferbecause Cook wanted to keep him since he was available for and willing to workat night.Certainly under such conditions the prestress department could not havebeen required to accept an additional inexperienced man who was not available fornight work.In view of the foregoing I cannot find that either Tadlock's layoff or the Re-spondents' failure and refusal to reinstate him constituted a violation of the Act.B. As to the alleged direct violations of Section 8(a) (1)Since there is no charge before me in support of the allegations of the complaintas to direct violations of Section 8(a)(1) of the Act other than the alleged acts ofinterference with, restraint and coercion of Tadlock, in the exercise of the rightsguaranteed in Section 7 of the Act, I shall consider only the alleged conduct of theRespondents which relate to him, either individually or as one of the entire groupof the Respondents' employees.(Mid-States Steel & Wire CompanyandNew YorkShipping Association, etc., supra.)Since some of the alleged direct violations of Section 8 (a) (1) of the Act, so to beconsidered, require a determination of the supervisory status of Ernie Cottrell andEldon Mays, which the Respondents denied in their amended answer, I will disposeof such issues before proceeding to an evaluation of the evidence on this phase ofthe case.It is clear from the undenied testimony of Cottrell, as a witness for the Respond-ents, that he is a supervisor as defined in Section 2(11) of the Act.His testimonythat he had authority to discharge employees and had done so, was not disputed orrebutted by any other witness.During the hearing the parties also stipulated thathe was a supervisor within the statutory definition. In view of the undisputed testi-mony on this issue and of the stipulation I find that Cottrell is a supervisor as sodefined.As to Mays there certainly was no such agreement of the parties and it is clearfrom his testimony and the testimony of Cook and Cottrell that he has and exercisesno supervisory authority within the statutory definition with the exception of thoseinfrequent occasions when Cottrell is not at the plant and even on such occasionshe makes no decisions, other than of a routine nature, without consulting Cook.Even Tadlock's conclusionary testimony, by which the General Counsel sought toprove that Mays was a supervisor, clearly indicates that Cook makes the decisionswhen Mays is substituting for CottrellI find therefore that Mays is not a super-visor within the statutory definition.Brooksville Citrus Growers Association,112 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 707;West Virginia Pulp & Paper Co.,122 NLRB 738 andLindsay News-papers, Inc.,130 NLRB 680. This finding as to Mays eliminates any considerationof the alleged conduct by him which the General Counsel contends constitutesviolations of Section 8(a)( I) of the Act.I am eliminating from consideration the violations of Section 8 (a) (1) of the Actalleged in paragraph 13 of the complaint since there is no probative evidence inthe record that Cook threatened the employees with a "decrease in wages" if theRespondents"found out that they were in favor of the Union."Furthermore Tad-lock did not testify that Cook made any such threats in his presence or that, if made,itwas communicated to him and the testimony of other employees on this phase ofthe case indicates only, that if he made the statements attributed by them to him, Cookwas predicting the possible results of a strike at the Respondents'plants.(Mylan-Sparta Company,Inc., 78NLRB 1144,Chicopee Manufacturing Corporation,107NLRB 106,National FurnitureManufacturing Co.,106NLRB 1300;CarolinaMirror Corporation,123 NLRB 1712 andSafeway Stores, Inc.,122 NLRB 1369 )I am also eliminating from consideration the violations of Section 8 (a) (1) allegedin paragraphs 13(a), 13(b) and 13(c) of the complaint for the following reasons.In the first place there is no evidence in the record that any of the conduct allegedin those paragraphs of the complaint was directed of Tadlock.Secondly the evidencesubmitted in support of said allegations indicates only that the Respondents wereinterrogating their employees in an effort to prepare their defense to the complaintand that in so doing they did not exceed the permissible limits incident to preparingfor the trial of this case.(Shields Engineering&Mfg. Co.,85 NLRB 168;SouthernFurniture Manufacturing Company,91NLRB 1159;andBabcock&Wilcox Com-pany,108 NLRB 1622.)Tadlock testified to three alleged incidents of interrogation directed to him byCottrell one of which he placed as having occurred in the winter of 1961-62, duringa lull in the Charging Party's efforts to organize the Respondents' plants whichefforts had originated in October 1961.He testified that on that occasion Cottrellasked him:"What had happened to the Union."Cottrell did not deny directlythat he had so interrogated Tadlock but he did deny generally any interrogation ofTadlock and for the purpose of this discussion I credit Tadlock.In the contextof the relationship between Tadlock and Cottrell,however, I do not find the incidentin question to constitute a violation of Section 8(a) (1) of the Act.Both Tad-lock and Cottrell had been employees of railroad,both of them had been membersof a union while so employed and the matter of unions generally had been the sub-ject of frequent discussions between them.The question is, on its face,innocuousand there is no indication that it was a part of an illegal campaign by the Respond-ents to defeat the Charging Party's organizational efforts.On another occasion Tadlock testified,on cross-examination, that he discussedthe Charging Party with Cottrell about 3 weeks before the election.4Although hecould not recall what led up to the discussion when he was asked what was saidabout the"Union" he testified:Well, he more or less-in just a few words,he wanted to know about howI was doing with it, and I told him we was doing pretty good as far as I couldtell; everything seemed to be going O.K.and thatHe said, "Well, I hope you do O.K.with it."From my observation of Tadlock as a witness in this case I do not credit histestimony as to this incident.His conduct and demeanor as a witness leads me tothe conclusion that he was volunteering information about his part in the organizingcampaign to anyone who would listen to him and that although he may have toldCottrell, on the occasion in question, that he and the charging Party were makingprogress in their efforts to organize the Respondents'employees,I am convinced thatCottrell did not ask him how he "was doing" with the Chargine Party's organiza-tional campaign.Tadlock impressed me as a most voluble individual and I amconvinced that his volubility caused him to conjure up this testimony when he foundhimself in a position where he had to make a specific answer to a question,on cross-examination and could not do so without temporizingTadlock also testified that about a week before the election Cottrell just caughthim by the arm and asked him "what percentage the plant would go union."Cot-trell testified that Tadlock brought the subject up and volunteered that he thought4It is clear from the context in which he testified that Tadlock was referring to theelection of June 30, 1961 TEXAS INDUSTRIES, INC., ETC.381the plant wouldgo "strong" for the Charging Party and that he simplydisagreedwith Tadlock.Cottrell impressed me by his demeanor in thehearing room as afrank trustworthywitnesswho gave his version of his relationshipto and conversa-tions with Tadlock without equivocation or reservation. I credit his version of thisincident and therefore find that there was no violation of the Act involved.Tadlock testified that on June 26, 1961, Price asked him "how are you andthe Union getting along?" told other employees that Tadlockwas anold railroadunion man and invited him to quit if he did not "like it here."By dint of leadinghis witness Evan Deen Jordan, over my repeated admonition not to lead his witnesses,the General Counsel succeededin gettingJordan to corroborate Tadlock's version ofthis incident.Mike Valasquez, another employee whom Tadlock admitted waspresent on the occasion in question, testified credibly that Price did not mention the"Union" in that conversation.Price testified credibly that on said occasion Tad-lock engaged him in a conversation complaining about treatment he was receivingfrom the Respondents and admitted that he invited Tadlock to quit if he did "notlike it here."He also testified that the "Union" was not mentioned in that con-versation.Discounting Jordan's testimony because of the manner in which it waselicited and crediting Velasquez and Price I find that Price did not ask Tadlock howhe and the "Union" weregetting alongand that Price's invitation to Tadlock toquit if he did not like his job with the Respondents was not, under such conditions,a violation of the Act.(Rockwell Manufacturing Company,121 NLRB 288 )Tadlock also testified that in a meeting of employees conducted by Price onJune 28, 1961. he told them, the assembled employees, "that the Company didn'thave to deal with the Union" and in the next breath he qualified that statement bytestifying that Price said "you can vote it in but the Company still doesn't have todeal with it because they haven't got the money to giveno raise andfor sure the Un-ion's not going to give you no raise."Although Price was not interrogated about thisincident and did not testify concerning it, 1 do not credit Tadlock's version of thespeech in question since I am convinced that he is not a credible witness, not be-cause of any inherent viciousness nor because of any conscious effort on his part todeceive, but because of his inherent propensity to talk aboutthings ingeneral with-out exactitude or certainty.To such a person a statement that although an em-ployer has to bargain with a certified union, he is not compelled to agree to a proposalor required to make a concession (see Section 8(d) of the Act) would be tantamountto a statement that an employer does not have to deal with a union.The latterpart of the foregoing quotation from Tadlock's testimony indicates to me that Priceactually told the employees that although the Respondents would have to bargainwith the Charging Party if the employees voted it in, that the Respondents did nothave to agree to its proposals.Tadlock also testified that at the close of Price's speech to the employees of June 28,1961, he had a conversation with him in which Price told him, "Well, Henry, theCompany would just like to know how the men is going to vote." Both Priceand Logan, who was present on that occasion, denied Tadlock's version of thatincident and testified that Tadlock, after apologizing to Price, told him "Well wewill see how it comes out on Friday," or words to that effect and that Price replied"Fine, I am sure we will."Or according to Logan "Well I guess that is right,Henry."For the reasons stated above in connection with other portions of Tad-lock's testimony, I credit Price and Logan as to this incident. I assume that Tad-lock's testimony as to this incident was offered in support of the allegations ofparagraph 10 of the complaint, in which the Respondents are charged with inter-rogating their employees as to their "voting intentions,"since it isnot germane toany other allegation of the complaint. In this connection I would point out thateven if Tadlock's version of this incident was creditedthere is nointerrogationinvolved.In any event there is no violation of the Act involved in thisincidentand I so find.Since Tadlock waspresent,on June 29, 1961, when Sewell delivered a speech to,acaptive audience composed of all of the employees of all of the Respondents andthe letter which he wrote to all of said employees for delivery to all of them onor about that date, was presumably delivered to Tadlock, both the speech and thelettermust be considered and evaluatedinconnectionwith the allegations ofparagraph 11 of the complaint.In this connection it is most interesting to note that, although many of the em-ployees who were witnesses for the General Counsel testified that on the occasionof the speech either Price, who was present and spoke to the employees, or Sewellor one or the other of them,thenand there threatened the employees with aboli-tion of the credit union if they voted the Charging Party in, in the coming electionwhich was held on June 30, 1961, Tadlock testified that the creditunion was not 382DECISIONSOF NATIONAL LABOR RELATIONS BOARDmentioned by "Price, Sewell or any other supervisor at that meeting."Tadlockdid not,however,testify at all with regard to the letter.It is also interesting tonote that all of the still larger number of employees who testified for the Respondentsas to Sewell's speech,testified positively that the credit union was not mentioned byanyone at the meeting at which Sewell delivered the only speech which he madeto the employees.Most,ifnot all, of the witnesses who testified to this incident appeared to betestifying honestly and with the utmost candor.Many of the witnesses testified thathe read a prepared speech some of them did not remember but none of them testifiedthat he did not do soThis situation poses a serious issue of credibility and I anttotally unable to account for this contrariety of opinion among the witnesses as tothe content of Sewell's speech.I am convinced that most, if not all, of the witnesses who testified about the matter did so honestly.In view, however, of thepositive testimony that Sewell read his speech from a prepared manuscript, I findthat he did so and that the speech,a copy of which is in evidence as the Respondents'Exhibit No.5 didnot contain any reference to the credit union much less any threatto abolish it.Since some of the witnesses who testified about the alleged threatattributed it to either Price or Sewell this raises another issue, i e., did Price on theoccasion in question,voice any such threat?Price denied that he did so and a vastmajority of these present,who testified at the hearing, corroborated his denial. Inaddition Price is a lawyer experienced in labor relations law and procedures.There-fore he must have known that any such a threat made to some 200 employees onthe eve of the election and within the cutoff period, could only have resulted in anorder setting aside the election in the eventthat the Charging Party failedto poll amajority of the ballots in the election.Under suchconditions I find that he did notmake any such threat and did not mention the credit union at the meeting inquestion.Sewell's letter to the employees poses another issue.None of the witnesses whotestified about it produced the copy thereof which he received nor did(Mrs.) BerthaLewisBluitt, the wife of one of the employees who also testified about theletter.Acopy of a letter to the employees datedJune 27,1961, and identified by Sewell as atrue copy of the only letter he ever sent to the employees,is in evidence as theRespondents'Exhibit No.6.The only mention in that exhibit of the credit unionis contained in the following verbatim quotation from the exhibit:Think carefullyabout these points, and the benefits this Company has volun-tarily given to you without pressure from anyone because we believed it was theright thing to do-good wages, a steady job, paid holidays and vacations,creditunion,group insurance,coffee breaks, safety and health conditions,etc , and Ihonestly believe you will vote against a union in our Company.[Emphasissupplied.]In view of the contrariety of opinions by the witnesses,the credible identificationof the exhibit, the failure of any employee to produce a copy thereof and the fact thatPrice,who approved it, would not,in all probability,have permitted it to go outto the employees if it contained any such threat and thereby run the risk of a suc-cessive election,I find that the Respondents'Exhibit No.6 is a true copy of the letterand, of course,that it contained no such threat.In deciding,against the GeneralCounsel,the issues as to the alleged threats toabolish the credit union,involving both the meeting of June 29,1961, and Sewell'sletter dated June 27, 1961, I feel that the General Counsel's failure to recall, onrebuttal, any of the witnesses who testified that the alleged threats were made, inan effort to challenge the authenticity of the Respondents'ExhibitsNos. 5 and 6,raised an inferencethat suchwitnesses were unable or unwilling to do so.Although Iam unable to determine if the GeneralCounselcontendsthat Cook'sconversationwith Tadlock, allegedlyon June 30,1961, the day ofthe election,consti-tuted a violation of Section 8(a)(1) of theAct, I haveexamined Tadlock's testi-mony withrespect theretomost carefully,although I could see nothing objectionableas an unfair labor practice therein as I listened to it at thehearing, andI am con-vinced that even if it occurred exactly as Tadlock testified,that no violation ofthe Act was involved.That is not to say however, that the conduct involved mightnot have constituted grounds for setting the election aside under the Board'sGeneralShoedoctrine.(General Shoe Corporation,77 NLRB 124.)In arriving at the findings and conclusions on which my recommendation hereinis based, I have carefully considered all of the evidence adducedat the hearing andhave based my findings and recommendation on the entire record in this case. ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48383V.FINDINGS OF FACTA. Thebusinessof the RespondentsSince the allegations of the complaint of the facts on which the jurisdiction of theBoard is predicated in this case, are admitted by the Respondents in their amendedanswer herein, I find that the Respondents, operating as a single integrated enter-prise, are engaged, at Dallas, Texas, in the manufacture, sale, and distribution oflightweight aggregates and of other structural products, that during the 12-monthperiod immediately preceding November 21, 1961, they sold and shipped such prod-ucts, of a value in excess of $50,000, directly to customers in States other than theState of Texas and that now and at all times material to the issues herein they areand have been "employer [s)," as defined in Section 2(2) of the Act, engaged in."commerce," as defined in Section 2(6) of the Act.B. The labor organization involvedThe General Counsel alleged, the Respondents admitted in their said amendedanswer, and I find that the Charging Party is a "labor organization," as defined in.Section 2(5) of the Act.VI.CONCLUSION OF LAWOn the basis of the foregoing discussions and findings I conclude that the Re-spondents have not violated Section 8(a)1) and/or (3) of the Act as alleged in thecomplaint herein.[Recommendations omitted from publication.]Orange Belt District Council of Paintersx$48,AFL-CIO, itsAffiliated Local Unions, and its AgentsandCalhoun DrywallCompanyBuilding and Construction Trades Council of San Bernardinoand Riverside Counties, AFL-CIOandCalhoun Drywall Com-pany.Cases Nos. 01-CC-449-1 and 01-CC-449-2.October 23,1962DECISION AND ORDEROn April 10, 1962, Trial Examiner John H. Dorsey issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the. In-termediate Report, the exceptions and the.briefs, and the entire recordin this case,' and hereby adopts the findings, conclusions, and recom-1Respondents have moved to strike certain portions of the brief of the Charging Partyon the ground that they include matters outside the record. Since, in reaching our deci-sion herein, we have only considered those matters which are part of the record, we denythe motion.139 NLRB No. 32.